IN THE               F   APPEALS
                                     SAN ANTONIO,            r




ABELARDO G. GONZALEZ 1622682
APPELLANT /       PROSE
                                                    COURT OF APPEALS No. 04-15-00530-CR
VS.
                                                     Trail Court No. 2008-CRR-U00662-D1
STATE OF TEXAS




                       PKOSB DOCKETING STATEMENT UNDER T.R.A.P. 32.2




(a) (1) NONE
(a) (2) APPELANT PROCEEDING PRQ-SE
          Abelardo G. Gonzalez 1622682
           C-T. Terrell B-3-40
           1300 F.M.655
           Rosharon, Texas 77583

(b) NOTICE OF APPEAL FILED ON 2015 AOG 10 AM 9:33
(c) 49 th District Court
      Webb County/      Texas
      Honorable Judge Jose Antoino Lopez

(d) ORDER APPEALED (Denial of Motion to Recuse)
      singed on July 16. 2015
      by the Honor David Peeple's
(e) N/A
(f) Offense charged / Date
      AGGRAVATED ROBBERY         12/5/2008
      ENG. ORG.    CRIME         12/5/2008

(q) NOT GUILTY PLEA
(h) JURY TRIAL
(i) 30 years T.D-C.J. / $10,000.'"' fine
(l) THIS APPEAL IS POST TRIAL ORDER (DENIAL OF MOTION TO RECUSE)
(k) N/A
(i) NO REPORTER'S RECORD REQUESTED FOR THIS APPEAL
(m) N/A NOT FOR THIS APPEAL
(n) (1) 1/28/2010 MOTION TO PROCEED IFP on APPEAL
       (2) 1/28/2010 HEARING ON MOTION TO PROCEED IFP
       (3) 1/28/2010 MOTION 10 PROCEED IFP GRANTED
       (4) (a%Ain?ED
                                                         Respectfully sS^              3
                                                                    ''y/ r
                                                         Abelardo G. Gdgz           1623582,^^
                                                         C.T. Terrell B*3
                                                          1300 F-M.   655
                                                         Rosharon,    Texas 77583
                                                          APPELLANT /Pro-se
To:        THE     FOURTH     COURT    OF   APPEAL'S


ATTN:      CLERK    OF   THE    COURT


FROM:      Aoelardo      G-    Gonzalez
           APPELLANT /         Pro-se

RE:         Submission         of   the
            DOCKETING         SHEETS
             For    Case COA No.       04-15-00529-CR Trail No- 2008 CRR 0657-Dl
                         COA No.       04-15-00531-CR Trail No. 2008 CRR 0665-Dl
                         COA No-       04-15-00530-CR Trail No. 2008 cRR 0562-01


DATE:       9-01-2015


Dear:   Clerk of the court


      GREETING'S. Now comes A^jpellant Abelatdo Gonzalez Pro-se and submitte's
to the Clerk and court the Docketiny Sheets for the above mention cause's/ this
Docketinq Sheets are submitted timel/ on 09-01-15 under the iiiailbox rule and
are considered filed on this date, by placiny them in tne prision mailbox.

     Appellant respectfully request from the clerk to file stamp the enclosed
copy of this letter and return it timely in the enclosed SASE, so Appellant
and have i t for his records.


THANK YOU IN ADVANCE.



Respectruliy ;^bmitted

Abelardo G. Gonzalez 1622682
C.T. Terrell B-3-40
1300 F.M. 655
Rosharon, Texas      77583




NOTICE to the clerk Appellant address was incorrect it the letterie by the S
       clerk to appellant in 04-15-00531-CR and in 04-15-00529-CR          ^
                                                                                        zo

                                                                          s;        I
                                                                         o
                                                                                   CO
                                                                         3
                                                                                        —




                                                                                   CO